Case 3:17-cv-06930-RS Document 150-2 Filed 07/23/19 Page 1 of 9




                EXHIBIT A
    Case:Case
          1:19-cv-01725
              3:17-cv-06930-RS
                        DocumentDocument
                                 #: 100 Filed:
                                           150-2
                                               07/19/19
                                                   Filed Page
                                                         07/23/19
                                                              1 of 8Page
                                                                     PageID
                                                                         2 of#:5397
                                                                              9




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 VENDAVO, INC.,

                                               Plaintiff,
                                                              Case No.: 1:19-cv-01725
           v.                                                 Judge Robert M. Dow, Jr.
                                                              Magistrate Judge Young B. Kim
 KIM LONG, PRICE F(X) AG, AND PRICE F(X),
 INC.,

                                           Defendants.



  DEFENDANTS PRICE F(X) AG AND PRICE F(X), INC.’S REPLY IN SUPPORT OF
     THEIR MOTION TO DISMISS OR, IN THE ALTERNATIVE, TRANSFER

         Defendants Price f(x) AG (“PFX AG”), Price f(x), Inc. (“PFX, Inc.”) (collectively,

“PFX”), by and through their undersigned counsel, for their Reply in Support of Their Motion to

Dismiss or, In The Alternative, Transfer, state as follows:

         Vendavo has conceded that this case should be transferred. However, PFX files this short

reply to: (1) address certain misstatements in Vendavo’s opposition; (2) explain why the

appropriate remedy is to dismiss this case on claim splitting grounds; and (3) explain why the

Court should retain jurisdiction to hear post-dismissal cost and sanctions issues.


    I.          Vendavo Mischaracterized PFX’s Response to the Preliminary Injunction
                Motion

         Vendavo is wrong that PFX’s opposition to the preliminary injunction motion bars a later

motion to dismiss. PFX did not, as Vendavo described, “acknowledge[] (and request[]) that this

Court rule on the preliminary injunction”. (D.I. 81 at 3.) Rather, in its Motion to Dismiss, PFX

included one footnote explaining that it would not object to this Court’s previously-set schedule

to hear Vendavo’s motion for a preliminary injunction “in the interest of judicial efficiency.”


4876396/1/18939.001
    Case:Case
          1:19-cv-01725
              3:17-cv-06930-RS
                        DocumentDocument
                                 #: 100 Filed:
                                           150-2
                                               07/19/19
                                                   Filed Page
                                                         07/23/19
                                                              2 of 8Page
                                                                     PageID
                                                                         3 of#:5397
                                                                              9




(D.I. 32 at 1.). This was purely intended as an accommodation for potential judicial efficiency

reasons, and should not be construed as a waiver.

    II.       The Case Should be Dismissed on Claim Splitting Grounds

          The case should be dismissed on claim-splitting grounds rather than transferred under a

convenience analysis. Although Vendavo has added Ms. Long as a named party here, it also

named Does 1-10 in California, and has litigated trade secret misappropriation issues that overlap

with California and that extend well beyond just Ms. Long, even just with respect to its

preliminary injunction motion. See, e.g., D.I. 79 at 215:1–216:2 (Vendavo’s attorney, Mr.

Oliver, asking questions to Mr. Cichon about alleged misappropriation issues dating back to

2010); D.I. 78 at 21:5–6 (“This is all in October 2017.”). Vendavo has tried to draw lines, after-

the-fact, between the two cases, but the reality is that its Complaint in this case covers

everything, and the issues are inextricably intertwined such that they must be considered part of

the same action.

              a. Vendavo’s Complaint in This Action Far Exceeds Trade Secret
                 Misappropriation from Ms. Long’s Alleged Theft

          Vendavo argues its trade secret counts are “limited to the trade secrets Ms. Long stole”

which “occurred after the California case was filed.” (D.I. 81 at 3). However, in its Complaint

in this case, Vendavo has broadly asserted as trade secret information far beyond “sales

information on potential customers,” (id. at 2), which Ms. Long allegedly misappropriated. (D.I.

1 at ¶ 13.) In fact, the alleged trade secrets in this action are identical to the alleged trade secrets

in the California complaint. (Compare D.I. 34, Exh. B, at ¶ 15 with D.I. 1 at ¶ 13.) Vendavo

also alleges that Price f(x) has a “history of stealing Vendavo confidential information,” dating

back to 2011 (D.I. 1 at Section II) and a “history of specifically targeting existing Vendavo

customers, and offering aggressive contract terms and pricing.” D.I. 1 at ¶ 4. Vendavo then


                                                   2
4876396/1/18939.001
    Case:Case
          1:19-cv-01725
              3:17-cv-06930-RS
                        DocumentDocument
                                 #: 100 Filed:
                                           150-2
                                               07/19/19
                                                   Filed Page
                                                         07/23/19
                                                              3 of 8Page
                                                                     PageID
                                                                         4 of#:5397
                                                                              9




includes a cause of action against Price f(x) for trade secret misappropriation under the DTSA

that alleges “Defendants used improper means to acquire Vendavo’ trade secrets,” without any

express limitation as to Ms. Long, particular trade secrets, or by time. Vendavo was the master

of its own Complaint and consciously chose to cover all possible activity, including all alleged

activity that is already at issue in California.

         Meanwhile, in the California action, Vendavo has failed to limit itself to activities pre-

dating its original Complaint. Vendavo’s Amended Complaint in California alleged PFX’s

hiring of multiple ex-Vendavo engineers and sales personnel following the original California

complaint. (D.I. 34, Exh. B, at ¶¶ 44–45.) The Illinois action sought the same relief from the

alleged misappropriation of the same trade secrets, under an overlapping timeline.

              b. Vendavo’s Discovery and Arguments In This Action Far Exceeds Trade
                 Secret Misappropriation from Ms. Long’s Alleged Theft

         Throughout discovery and the preliminary injunction proceedings to date, Vendavo has

already pursued a trade secret theory extending beyond just Ms. Long and beyond just the post-

California lawsuit timeframe.

         For example, during its opening, Vendavo highlighted a presentation that Ms. Long

allegedly gave to Price f(x) in October 2017, which pre-dates even the original California

complaint (D.I. 78 at 19:2–21, 20:7–21:12, 24:7–8; Pls.’ Opening Slides 11–18.) Additionally,

during the preliminary injunction hearing on June 6, 2018, Vendavo elicited testimony from

PFX’s CEO, Mr. Marcin Cichon, about Vendavo information on his computer from 2010. (D.I.

79 at 215:1–216:2.). Vendavo also used the opportunity to take discovery on numerous issues

that are unrelated to Ms. Long or the supposedly limited post-March 2019 time period.

         For example:

                     In its first set of document requests, Vendavo sought discovery of “a
                      forensic analysis (including standard reports provided therewith, e.g. a

                                                     3
4876396/1/18939.001
    Case:Case
          1:19-cv-01725
              3:17-cv-06930-RS
                        DocumentDocument
                                 #: 100 Filed:
                                           150-2
                                               07/19/19
                                                   Filed Page
                                                         07/23/19
                                                              4 of 8Page
                                                                     PageID
                                                                         5 of#:5397
                                                                              9




                      complete file list, jump list report, shell bags report, cloud storage report,
                      lnk files, etc.) of Vicki Roberts’ PFX computer”, “all communications
                      (including email and texts, whether from a personal or PFX account)
                      between Vicki Roberts and any Vendavo employee from November 2017
                      until March 18, 2019”, “all communications between any PFX employee
                      regarding hiring any Vendavo employee from November 2017 until March
                      18, 2019.” (D.I. 34, Exh. E, at 8–9.)1

                     During depositions, Vendavo repeatedly questioned witnesses about Ms.
                      Roberts (who is prominently featured in Vendavo’ California Amended
                      Complaint) and PFX’s planned hiring of ex-Vendavo employees.
                      (Kieckhefer Dec. Ex. A [Cichon Depo.] 22:17–27:6, 154:15–22; Kieckhefer
                      Dec. Ex. B [Costanzo Depo.] 31:21–32:3, 40:15–42:2; Kieckhefer Dec. Ex.
                      D [Smith Depo.] 121:5–11, 131:7–14, 187:2–4; Kieckhefer Dec. Ex. C
                      [Roberts Depo.] 100:18–21, 107:17–20.)

                     During depositions, Vendavo also repeatedly sought out testimony from ex-
                      Vendavo (now-PFX) employees (including Mr. Cichon and Mr. Smith)
                      regarding devices they allegedly maintained possession of from their time
                      at Vendavo (also prior to the California action). (Kieckhefer Dec. Ex. D
                      [Smith Depo.] 139:18–141:22; Kieckhefer Dec. Ex. A [Cichon Depo.]
                      314:10–318:18; D.I. 79 at 215:1–216:2.)2

                     And, as PFX explained in its Opening Brief, Vendavo continues to allege
                      post-Complaint hiring and misappropriation by PFX in its California action.
                      (D.I. 34 at 12–13, 16–17.)

           This wide-ranging discovery, even during the limited preliminary injunction proceedings,

confirms that, contrary to Vendavo’s characterization, there is significant overlap in the

discovery sought by Vendavo in the California and Illinois cases. There is no line where one

ends and the other begins.

    III.       The Court Should Retain Jurisdiction to Hear Costs and Sanctions Issues

           Regardless of the Court’s decision on PFX’s motion to dismiss, the Court should retain

jurisdiction to decide costs and sanctions issues (including, for example, attorneys’ fees pursuant


1
 Ms. Roberts is a named ex-Vendavo employee in Vendavo’s Amended Complaint in California. (D.I.
34, Exh. B, at ¶ 56.)
2
 Mr. Cichon and Mr. Smith are both named ex-Vendavo employees in Vendavo’s Amended Complaint in
California. (D.I. 34, Exh. B, at ¶¶ 29–33, 56, 59–60.)


                                                        4
4876396/1/18939.001
    Case:Case
          1:19-cv-01725
              3:17-cv-06930-RS
                        DocumentDocument
                                 #: 100 Filed:
                                           150-2
                                               07/19/19
                                                   Filed Page
                                                         07/23/19
                                                              5 of 8Page
                                                                     PageID
                                                                         6 of#:5397
                                                                              9




to Rule 11 and 28 U.S.C. § 1927). In Szabo Food Serv., Inc. v. Canteen Corp., the Seventh

Circuit held that dismissal of the case does not deprive the lower court of jurisdiction to award

reasonable expenses (including attorneys’ fees) under Rule 11. 823 F.2d 1073, 1077 (7th Cir.

1987). Similarly, in Laine v. Morton Thiokol, Inc., the Court held that it retains “inherent Rule

11 power” to decide Rule 11 and Section 1927 motions, after the underlying case is transferred

to another court. 124 F.R.D. 625, 626–27 (N.D. Ill. 1989). And, a district court retains

jurisdiction over costs and attorneys’ fees motions even when it lacks jurisdiction over the

underlying case. See, e.g., Citizens for a Better Env’t v. Steel Co., 230 F.3d 923, 926 (7th Cir.

2000) (“a court may lack authority to resolve the merits of a claim yet have jurisdiction to award

costs and attorneys’ fees to the prevailing party”); Cooter & Gell v. Hartmarx Corp., 496 U.S.

384, 395 (1990) (“It is well established that a federal court may consider collateral issues after an

action is no longer pending. For example, district courts may award costs after an action is

dismissed for want of jurisdiction.”)

         This Court is intimately familiar with the circumstances surrounding the ex parte raid of

Ms. Long’s house, the merits of the parties’ respective positions vis-à-vis the allegations,

including, for example, Vendavo’s decision to pursue this preliminary injunction motion through

the hearing despite (1) the lack of any evidence of wrongdoing by PFX, (2) its internal admission

that it lost the                 accounts for reasons completely unrelated to Ms. Long, and (3)

the fact that Ms. Long no longer has any Vendavo documents in her possession (and hasn’t had

them since March).

         Judge Seeborg would have to learn all of this from scratch, and would never have the

benefit of hearing the preliminary injunction hearing testimony live.




                                                 5
4876396/1/18939.001
    Case:Case
          1:19-cv-01725
              3:17-cv-06930-RS
                        DocumentDocument
                                 #: 100 Filed:
                                           150-2
                                               07/19/19
                                                   Filed Page
                                                         07/23/19
                                                              6 of 8Page
                                                                     PageID
                                                                         7 of#:5397
                                                                              9




         Accordingly, regardless of whether the Court believes that costs or fees should be

awarded to either party in this case, it would be far more efficient and practical for this Court to

retain jurisdiction over any forthcoming cost and fee motions, as it is permitted to do even after a

dismissal or a transfer under Seventh Circuit law. See Laine, 124 F.R.D. at 626–27 (holding

court retains jurisdiction to decide Rule 11 and Section 1927 motions after case is transferred.)



 Dated:         July 2, 2019                      Respectfully submitted,


                                                  By:    /s/ Richard Z. Wolf
                                                         Richard Z. Wolf
                                                         HORWOOD MARCUS & BERK
                                                         CHARTERED
                                                         500 West Madison Suite 3700
                                                         Chicago IL 60661
                                                         Telephone: 312.606.3200
                                                         Email: rwolf@hmblaw.com

                                                         Matthew Berkowitz (pro hac vice)
                                                         SHEARMAN & STERLING LLP
                                                         1460 El Camino Real, 2nd Floor
                                                         Menlo Park, CA 94025
                                                         Telephone: 650.838.3600
                                                         Fax: 650.838.3699
                                                         Email: matthew.berkowitz@shearman.com

                                                         L. Kieran Kieckhefer (pro hac vice)
                                                         SHEARMAN & STERLING LLP
                                                         535 Mission Street, 25th Floor
                                                         San Francisco, CA 94105
                                                         Telephone: 415.616.1100
                                                         Fax: 415.616.1339
                                                         Email: kieran.kieckhefer@shearman.com

                                                         Patrick R. Colsher (pro hac vice)
                                                         SHEARMAN & STERLING LLP
                                                         599 Lexington Avenue
                                                         New York, NY 10022
                                                         Telephone: 212.848.4000



                                                  6
4876396/1/18939.001
    Case:Case
          1:19-cv-01725
              3:17-cv-06930-RS
                        DocumentDocument
                                 #: 100 Filed:
                                           150-2
                                               07/19/19
                                                   Filed Page
                                                         07/23/19
                                                              7 of 8Page
                                                                     PageID
                                                                         8 of#:5397
                                                                              9




                                                Fax: 646.848.7708
                                                Email: patrick.colsher@shearman.com

                                                Attorneys for Defendants Price f(x) AG and
                                                Price f(x) Inc.




                                          7
4876396/1/18939.001
    Case:Case
          1:19-cv-01725
              3:17-cv-06930-RS
                        DocumentDocument
                                 #: 100 Filed:
                                           150-2
                                               07/19/19
                                                   Filed Page
                                                         07/23/19
                                                              8 of 8Page
                                                                     PageID
                                                                         9 of#:5397
                                                                              9




                                     CERTIFICATE OF SERVICE

         I, Nicholas J. Ciaccio, hereby certifies that, on July 2, 2019, I served a true and correct

copy of the foregoing DEFENDANTS PRICE F(X) AG AND PRICE F(X), INC.’S REPLY

IN SUPPORT OF THEIR MOTION TO DISMISS OR, IN THE ALTERNATIVE,

TRANSFER on all the following counsel of record by electronic mail and through the Court’s

CM/ECF:

           Sara M. Skulman                             L. Scott Oliver (Pro Hac Vice)
           GREENBERG TRAURIG, LLP                      GREENBERG TRAURIG, LLP
           77 W. Wacker Drive                          1900 University Avenue
           Suite 3100                                  5th Floor
           Chicago, IL 60601                           East Palo Alto, CA 94303
           Tel: (312) 456-8400                         Tel: (650) 328-8500
           Fax: (312) 456-8435                         Fax: (650) 328-8508
           Email: skulmans@gtlaw.com                   Email: oliverls@gtlaw.com

           Attorneys for Plaintiff                     Attorneys for Plaintiff

           Samuel Chase Means                          Timothy B. Hardwicke
           GREENBERG TRAURIG, LLP                      Andrew H. Schrag
           77 W. Wacker Drive                          GOODSMITH GREGG & UNRUH LLP
           Suite 3100                                  150 S. Wacker Drive
           Chicago, IL 60601                           Suite 3150
           Tel: (312) 456-8415                         Chicago, IL 60606
           Email: meansc@gtlaw.com                     Tel: (312) 646-2014
                                                       Fax: (312) 322-0056
           Attorneys for Plaintiff                     Email: thardwicke@ggulaw.com
                                                               aschrag@ggulaw.com

                                                       Attorneys for Defendant Kim Long




                                                      /s/ Nicholas J. Ciaccio
                                                      Nicholas J. Ciaccio




                                                  8
4876396/1/18939.001
